Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants Eurasian search report was not considered since it was submitted without the concise explanation required for foreign language documents, MPEP 609.
The following is an examiner’s statement of reasons for allowance: No combination MFR and parts by weight propylene polymer encompassed by claims one are taught or suggested by the prior art including Okunaka et al., formerly relied upon and Hablot, newly cited by the examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

JCM
7-5-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765